 1                                                                          JS-6

 2

 3

 4

 5

 6                        UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
 7

 8                                                 Case No. 8:18-CV-00837 (VEB)

 9   ISIDORA OVIEDO,

10                          Plaintiff,             JUDGMENT

11   vs.

12   ANDREW M. SAUL, Commissioner of
     Social Security,
13
                            Defendant.
14

15         For the reasons set forth in the accompanying Decision and Order, it is hereby

16   DECREED THAT (1) Plaintiff’s request for an order remanding this case for further

17   proceedings is GRANTED and the Commissioner’s decision is REVERSED; (2) the

18   Commissioner’s request for an order affirming the Commissioner’s final decision and

19   dismissing the action is DENIED; (3) judgment is entered in Plaintiff’s favor and this

20                                             1

                       JUDGMENT – OVIEDO v SAUL 8:18-CV-00837-VEB
 1   case is REMANDED for calculation of benefits; and (4) this case is CLOSED without

 2   prejudice to a timely application for attorneys’ fees and costs.

 3         DATED this 26th day of June 2019,

 4

 5                           /s/Victor E. Bianchini
                             VICTOR E. BIANCHINI
 6                       UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20                                              2

                       JUDGMENT – OVIEDO v SAUL 8:18-CV-00837-VEB
